                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT WINCHESTER
 
UNITED STATES OF AMERICA                              )
                                                      )       Case No. 4:18-cr-20-CLC-SKL
v.                                                    )
                                                      )
TRACIE MARIE CHAMBERS                                 )

                                              ORDER
 
           Magistrate Judge Susan K. Lee filed a report and recommendation recommending the Court:

    (1) grant Defendant’s motion to withdraw her not guilty plea to Count One of the one-count

    Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3) adjudicate

    Defendant guilty of the charges set forth in Count One of the Indictment; and (4) find Defendant

    shall remain in custody until sentencing in this matter. (Doc. 22.) Neither party filed a timely

    objection to the report and recommendation. After reviewing the record, the Court agrees with the

    magistrate judge’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS

    the magistrate judge’s report and recommendation (Doc. 22) pursuant to 28 U.S.C. § 636(b)(1) and

    ORDERS as follows:

           (1)    Defendant’s motion to withdraw her not guilty plea to Count One of the Indictment

           is GRANTED;

           (2)    Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

           (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of the

           Indictment;

           (4)    Defendant SHALL REMAIN in custody until sentencing in this matter which is

           scheduled to take place on March 6, 2019 at 2:00 p.m. [EASTERN] before the Honorable

           Curtis L. Collier.
    SO ORDERED.

    ENTER:

                      /s/
                      CURTIS L. COLLIER
                      UNITED STATES DISTRICT JUDGE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                  2
